DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is in response to Amendments filed 9/22/2021.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 3, 5, 7-9, 13, 16, 20, 23, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2008/0308787 A1) and Kozaki (US 2014/0203242 A1).
Regarding claim 1, Lee et al. disclose a nitride semiconductor light-emitting device (see Abstract) comprising:
an n-side layer (53 in Fig. 5). The remaining layers will be described with reference to Fig. 7 and the Specification of Lee et al. The active layer 59 of Fig. 5 is detailed in the bandgap diagram of Fig. 7 which shows multiple wells layers (59a), intermediate barrier layers (59b), and additional intermediate barrier layers (59c). 
With regards to spacing between the additional intermediate barrier layers, Fig. 7 of Lee et al. shows an intermediate barrier layer between the additional intermediate barrier layers. However, based on the disclosure of Lee et al., the Examiner finds that Lee et al. do not require an intermediate barrier layer to be formed between the additional intermediate barrier layers and allows for additional intermediate barrier layers to only be separated by a well.1 Further, although only two additional 


    PNG
    media_image1.png
    398
    534
    media_image1.png
    Greyscale

With this active layer the device will then comprise, in the following order, the aforementioned n-side layer;
a light emitting layer (59) comprising, in the following order:
an n-side first well layer,

an n-side second well layer,
a plurality of additional layers including at least, in the following order, a first additional intermediate barrier layer (a first additional well layer, a second additional intermediate barrier layer, a second additional well layer, a third additional intermediate barrier layer, and a third additional well layer, wherein band gaps of the additional intermediate barrier layers are substantially the same and are larger than a band gap of the n-side first intermediate barrier layer,
a p-side first intermediate barrier layer, wherein a band gap of the p-side first intermediate barrier layer is smaller than a band gap of each of the additional intermediate barrier layers,
a p-side first well layer, and
a p-side first barrier layer, wherein a band gap of the p-side first barrier layer is greater than a band gap of the p-side first intermediate barrier layer, and
a p-side layer (63 in Fig. 5).
Lee et al. do not show an n-side first barrier layer in the band diagram of Fig. 7. However, Lee et al. disclose that the device may include an n-side first barrier layer (n-type clad layer in ¶ 0076) disposed between the n-side layer and the n-side first well layer, satisfying the claimed order.
Lee et al. do not disclose the band gap of the n-type first barrier layer (“n-type clad layer” in the Specification of Lee et al.) in order to explicitly determine the relative size of the band gaps of the n-side first barrier layer and the n-side first intermediate barrier layer. However, Lee et al. do show the relative size of the p-side first barrier layer (see Fig. 7) which Lee et al. also describe as a clad layer (¶ 0076). One having ordinary skill in the art at the time of the invention would find it obvious to form the n-side first barrier layer to have the same band gap as the p-side first barrier layer as Lee et al. disclose that these layers both act as cladding layers. The benefit of such a formation is assurance that the bandgap of the n-side first barrier layer is sufficiently high. It would have been obvious to one having ordinary skill in the art at the time of the invention to form the n-side first barrier layer to have the same band gap as the p-side first barrier layer for this benefit. In such a configuration, the band gap of the n-side first intermediate barrier layer will be smaller than a band gap of the n-side first barrier layer.
In such a configuration, the n-side first well layer is the only well layer located between the n-side first barrier layer and the n-side first intermediate barrier layer,
the n-side second well layer is the only well layer located between the n-side first intermediate barrier layer and the first additional intermediate barrier layer,
the first additional well layer is the only well layer located between the first additional intermediate barrier layer and the second additional intermediate barrier layer, and
the second additional well layer is the only well layer located between the second additional intermediate barrier layer and the third additional intermediate barrier layer (see Examiner’s rendering, above).
Lee et al. do not disclose that the p-side first barrier layer and the p-side first intermediate barrier layer are undoped layers. However, it is well-known in the art to form such layers as being undoped (¶ 0077 of Kozaki; "the barrier layers (the first barrier layer, the barrier layer B.sub.L and the first p-type barrier layer) which are nearest to the p-type layer are preferably grown without doping with the n-type impurity or not doping substantially with the n-type impurity”). There is a benefit to forming such layer to be undoped in that it improves efficiency (Id.). It would have been obvious to one having ordinary skill in the art at the time of the invention to form the layers as being undoped for this benefit.
Further, although Fig. 7 of Lee et al. discloses an intermediate barrier directly contacting the p-side first barrier layer, Lee et al. disclose an alternative embodiment in which the p-side first barrier layer directly contacts a well (¶ 0077). In this embodiment the p-side first barrier layer will directly contact the p-side first well layer and that well layer will directly contact the p-side first intermediate barrier layer.
Lee et al. disclose that the n-side first intermediate barrier layer comprises n-type impurities in only part of the layer (¶ 0035). Lee et al. do not explicitly state that the n-side first barrier layer comprises n-type impurities. However, it is well-known in the art to form n-side first barrier layers with n-type impurities (¶ 0102 of Kozaki). There is a benefit to incorporating n-type impurities into the n-type layer as it increases the charge conduction of the layer. It would have been obvious to one having ordinary skill in the art at the time of the invention to use n-type impurities in the n-side first barrier layer of Lee et al. for this benefit. With regards to the relative concentration of n-type impurities between the layers, Lee discloses that only part of the n-side first intermediate barrier layer contains n-type impurities (¶ 0035) but does not discloses any variation in the composition of the n-side first barrier layer. In the device of the combination, it would have been obvious to one having ordinary skill in the art to form the n-side first barrier layer and the portion of the n-side first intermediate barrier layer with n-type impurities to have roughly the same concentration of impurities for the obvious benefit of being able to use the same implantation means and energy between sections. As such, as the n-side first barrier layer has n-type impurities throughout while the n-side first intermediate barrier layer only has impurities in part of the layer and therefore the concentration of the layer as a whole must be averaged between the doped and undoped sections, one having ordinary skill in the art would expect the average n-type impurity concentration of the n-side first barrier layer to be larger than an average n-type impurity concentration of the n-side first intermediate barrier layer. 
Regarding claim 3, Lee et al. do not disclose specific stoichiometric ratios for the n-side first barrier layer and the n-side first intermediate barrier layer. However, Lee et al. do disclose forming barrier layers from AlxInyGa-1-x-yN semiconductors with x = 0, and y falling within the claimed ranges (¶ 0097). Further, Lee et al. disclose increasing the indium concentration for barrier layers with a decreased band gap (¶ 0097). Because the n-side first barrier layer has a larger band gap than the n-side first intermediate barrier layer (see rejection of claim 1, above), it would therefore have been obvious to one having ordinary skill in the art at the time of the invention to form the n-side first barrier layer and the n-side first intermediate barrier layer from nitride semiconductors within the claimed stoichiometric ratios and relative indium concentrations in order to have the band gaps relatively sized as discussed in the rejection of claim 1.
Regarding claim 5, Lee et al. further disclose that the band gap of the n-side first intermediate barrier layer and the band gap of the p-side first intermediate barrier layer are smaller than the band gap of the n-side first barrier layer and the band gap of the p-side first barrier layer (see Fig. 7 and the discussion in the rejection of claim 1, above).
Regarding claim 7, Lee et al. do not disclose specific stoichiometric ratios for the p-side first barrier layer and the p-side first intermediate barrier layer. However, Lee et al. do disclose forming barrier layers from AlxInyGa-1-x-yN semiconductors with x = 0, and y falling within the claimed ranges (¶ 0097). Further, Lee et al. disclose increasing the indium concentration for barrier layers with a decreased band gap (¶ 0097). Because the p-side first barrier layer has a larger band gap than the p-side first intermediate barrier layer (see rejection of claim 1, above), it would therefore have been obvious to one having ordinary skill in the art at the time of the invention to form the p-side first barrier layer and the p-side first intermediate barrier layer from nitride semiconductors within the claimed stoichiometric ratios and relative indium concentrations in order to have the band gaps relatively sized as discussed in the rejection of claim 1.
Regarding claim 8, setting the concentrations of aluminum and indium in the AlxInyGa-1-x-yN semiconductors of the n and p-side first barrier layers to zero as discussed in the rejection of claim 7 will result in the first barrier layers consisting essentially of GaN.
Regarding claim 9, because Lee et al. disclose that the n-side first intermediate barrier layer has approximately the same band gap as the p-side first intermediate barrier layer (see Fig. 7) and that the indium composition affects the size of the band gap (¶ 0097) it would have been obvious to one having ordinary skill in the art that the indium concentrations of the p-side first intermediate barrier layer and the n-side first intermediate barrier layers should be approximately the same to ensure the band gaps are also approximately the same.
Regarding claim 11, Lee et al. further disclose forming the intermediate barrier layers to contain n-type impurities (¶ 0114).
Regarding claim 13, Lee et al. disclose a nitride semiconductor light-emitting device (see Abstract) comprising:
an n-side layer (53 in Fig. 5). The remaining layers will be described with reference to Fig. 7 and the Specification of Lee et al. The active layer 59 of Fig. 5 is detailed in the bandgap diagram of Fig. 7 which shows multiple wells layers (59a), intermediate barrier layers (59b), and additional intermediate barrier layers (59c). 
With regards to spacing between the additional intermediate barrier layers, Fig. 7 of Lee et al. shows an intermediate barrier layer between the additional intermediate barrier layers. However, based on the disclosure of Lee et al., the Examiner believes that Lee et al. do not require an intermediate barrier layer to be formed between the additional intermediate barrier layers and allows for additional intermediate barrier layers to only be separated by a well.2 Further, although only two additional intermediate barrier layers (59c) are shown in Fig. 7, Lee et al. disclose that the active layer can comprise a third additional intermediate barrier layer (¶ 0089). Therefore, following the teachings of Lee et al., one having ordinary skill in the art would find it obvious to form the active layer as shown in the rendering below such that it has this third additional intermediate barrier layer and the additional intermediate barrier layers are only separated by wells:

    PNG
    media_image1.png
    398
    534
    media_image1.png
    Greyscale

With this active layer the device will then comprise, in the following order, the aforementioned n-side layer;
a light emitting layer (59) comprising, in the following order:
an n-side first well layer,
an n-side first intermediate barrier layer,
an n-side second well layer,
a plurality of additional layers including at least, in the following order, a first additional intermediate barrier layer (a first additional well layer, a second additional intermediate barrier layer, a second additional well layer, a third additional intermediate barrier layer, and a third additional well layer, wherein band gaps of each of the additional intermediate barrier layers are substantially the same and are larger than a band gap of the n-side first intermediate barrier layer,
a p-side first intermediate barrier layer, wherein a band gap of the p-side first intermediate barrier layer is smaller than a band gap of each of the additional intermediate barrier layers,
a p-side first well layer, and
a p-side first barrier layer, wherein a band gap of the p-side first barrier layer is greater than a band gap of the p-side first intermediate barrier layer, and
a p-side layer (63 in Fig. 5).
Lee et al. do not show an n-side first barrier layer in the band diagram of Fig. 7. However, Lee et al. disclose that the device may include an n-side first barrier layer (n-type clad layer in ¶ 0076) disposed between the n-side layer and the n-side first well layer, satisfying the claimed order.
Lee et al. do not disclose the band gap of the n-type first barrier layer (“n-type clad layer” in the Specification of Lee et al.) in order to explicitly determine the relative size of the band gaps of the n-side first barrier layer and the n-side first intermediate barrier layer. However, Lee et al. do show the relative size of the p-side first barrier layer (see Fig. 7) which Lee et al. also describe as a clad layer (¶ 0076). One having ordinary skill in the art at the time of the invention would find it obvious to form the n-side first barrier layer to have the same band gap as the p-side first barrier layer as Lee et al. disclose that these layers both act as cladding layers. The benefit of such a formation is assurance that the bandgap of the n-side first barrier layer is sufficiently high. It would have been obvious to one having ordinary skill in the art at the time of the invention to form the n-side first barrier layer to have the same band gap as the p-side first barrier layer for this benefit. In such a configuration, the band gap of the n-side first intermediate barrier layer will be smaller than a band gap of the n-side first barrier layer.
Lee et al. further do not disclose specific stoichiometric ratios for the n-side first barrier layer, the n-side first intermediate barrier layer, the p-side first barrier layer, or the p-side first intermediate barrier layer. However, Lee et al. do disclose forming barrier layers from AlxInyGa-1-x-yN semiconductors with x = 0, and y falling within the claimed ranges (¶¶ 0076 & 0097). Further, Lee et al. disclose increasing the indium concentration for barrier layers with a decreased band gap (¶ 0097). Because the p-side first barrier layer has a larger band gap than the p-side first intermediate barrier layer and the n-side first barrier layer has a larger band gap than the n-side first intermediate barrier layer, it would therefore have been obvious to one having ordinary skill in the art at the time of the invention to form the n-side first barrier layer, the n-side first intermediate barrier layer, the p-side first barrier layer, and the p-side first intermediate barrier layer from nitride semiconductors within the claimed stoichiometric ratios and relative indium concentrations in order to have the band gaps relatively sized as discussed above.
In such a configuration, the n-side first well layer is the only well layer located between the n-side first barrier layer and the n-side first intermediate barrier layer,
the n-side second well layer is the only well layer located between the n-side first intermediate barrier layer and the first additional intermediate barrier layer,
the first additional well layer is the only well layer located between the first additional intermediate barrier layer and the second additional intermediate barrier layer, and
the second additional well layer is the only well layer located between the second additional intermediate barrier layer and the third additional intermediate barrier layer (see Examiner’s rendering, above).
Lee et al. do not disclose that the p-side first barrier layer and the p-side first intermediate barrier layer are undoped layers. However, it is well-known in the art to form such layers as being undoped (¶ 0077 of Kozaki; "the barrier layers (the first barrier layer, the barrier layer B.sub.L and the first p-type barrier layer) which are nearest to the p-type layer are preferably grown without doping with the n-type impurity or not doping substantially with the n-type impurity”). There is a benefit to forming such layer to be undoped in that it improves efficiency (Id.). It would have been obvious to one having ordinary skill in the art at the time of the invention to form the layers as being undoped for this benefit.
Further, although Fig. 7 of Lee et al. discloses an intermediate barrier directly contacting the p-side first barrier layer, Lee et al. disclose an alternative embodiment in which the p-side first barrier layer directly contacts a well (¶ 0077). In this embodiment the p-side first barrier layer will directly contact the p-side first well layer and that well layer will directly contact the p-side first intermediate barrier layer.
Lee et al. disclose that the n-side first intermediate barrier layer comprises n-type impurities in only part of the layer (¶ 0035). Lee et al. do not explicitly state that the n-side first barrier layer comprises n-type impurities. However, it is well-known in the art to form n-side first barrier layers with n-type impurities (¶ 0102 of Kozaki). There is a benefit to incorporating n-type impurities into the n-type layer as it increases the charge conduction of the layer. It would have been obvious to one having ordinary skill in the art at the time of the invention to use n-type impurities in the n-side first barrier layer of Lee et al. for this benefit. With regards to the relative concentration of n-type impurities between the layers, Lee discloses that only part of the n-side first intermediate barrier layer contains n-type impurities (¶ 0035) but does not discloses any variation in the composition of the n-side first barrier layer. In the device of the combination, it would have been obvious to one having ordinary skill in the art to form the n-side first barrier layer and the portion of the n-side first intermediate barrier layer with n-type impurities to have roughly the same concentration of impurities for the obvious benefit of being able to use the same implantation means and energy between sections. As such, as the n-side first barrier layer has n-type impurities throughout while the n-side first intermediate barrier layer only has impurities in part of the layer and therefore the concentration of the layer as a whole must be averaged between the doped and undoped sections, one having ordinary skill in the art would expect the average n-type impurity concentration of the n-side first barrier layer to be larger than an average n-type impurity concentration of the n-side first intermediate barrier layer.
Regarding claim 16, setting the concentrations of aluminum and indium in the AlxInyGa-1-x-yN semiconductors of the n and p-side first barrier layers to zero as discussed in the rejection of claim 7 will result in the first barrier layers consisting essentially of GaN.
Regarding claim 20, when the n-side first barrier layer is placed directly against the active layer as described by Lee et al., the n-side first well layer will directly contact both the n-side first barrier layer and the n-side first intermediate barrier layer (see rendering above).
Regarding claim 23, Lee et al. do not disclose the specific band gap levels of the layers. However, as discussed above, the n-side first barrier layer should have the same band gap as the p-side first barrier layer. Lee et al. disclose that the p-side first barrier layer is AlGaN (“e.g., AlGaN” in ¶ 0076) and that the n-side layer 53 is also AlGaN (¶ 0075). As such, the band gaps for each of these layers should substantially be the same. “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claim 25, although Fig. 7 of Lee et al. discloses an intermediate barrier directly contacting the p-side first barrier layer, Lee et al. disclose an alternative embodiment in which the p-side first barrier layer directly contacts a well (¶ 0077). In this embodiment the p-side first barrier layer will directly contact a well layer (which can be described as the p-side first well layer) and that well layer will directly contact an intermediate barrier layer (which can be described as the p-side first intermediate barrier layer) and thus satisfy the limitations of this claim.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. and Nakahara et al. as applied to claim 1 above, and further in view of Yoshizumi et al. (US 2010/0260224 A1). 	Lee et al. do not disclose any dislocation density within the device. However, forming group III nitride based semiconductor light emitting devices to have dislocation densities less than 1E8 cm-2 is well-known in the art (¶ 0085 of Yoshizumi et al.; a GaN layer corresponding to a layer “in the vicinity” of the light-emitting layer). Given that the technical knowledge for achieving such low dislocation densities is known in the art, it would have been obvious to one having ordinary skill in the art at the time of Applicant's filing to use such a low dislocation density as high dislocation densities are negatively correlated to high emissivity of the device.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A CULBERT whose telephone number is (571)272-4893. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on 5712722298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KENNETH PARKER/Supervisory Patent Examiner, Art Unit 2815                                                                                                                                                                                                        




/C.A.C/Examiner, Art Unit 2815                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1¶ 0085 of Lee et al. states that an intermediate barrier layer “may be interposed therebetween” which implies that the inclusion is optional. This position is further supported by claim 4 of Lee et al. which only adds the limitation of including one or more intermediate barrier layers between two additional intermediate barrier layers. Claim 4 of Lee et al. therefore only further limits claim 3 if claim 3 includes embodiments without the intermediate barrier layer(s) between the two additional intermediate barrier layers. Upon reading claim 4, one having ordinary skill in the art would therefore understand that the teachings of Lee et al. include additional intermediate barrier layers which are separated by only wells. As such, the preponderance of evidence indicates that Lee et al. teach additional intermediate barrier layers separated by only a single well.
        2¶ 0085 of Lee et al. states that an intermediate barrier layer “may be interposed therebetween” which implies that the inclusion is optional. This position is further supported by claim 4 of Lee et al. which only adds the limitation of including one or more intermediate barrier layers between two additional intermediate barrier layers. Claim 4 of Lee et al. therefore only further limits claim 3 if claim 3 includes embodiments without the intermediate barrier layer(s) between the two additional intermediate barrier layers. Upon reading claim 4, one having ordinary skill in the art would therefore understand that the teachings of Lee et al. include additional intermediate barrier layers which are separated by only wells. As such, the preponderance of evidence indicates that Lee et al. teach additional intermediate barrier layers separated by only a single well.